Mollison, Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States, subject to the approval of the Court,
1. That the merchandise consists of marble slabs exported from the Federal Republic of West Germany.
2. That on or about the date of exportation of the merchandise the subject of the appeals enumerated above there was no foreign, export, or United States value for such or similar merchandise and that the costs of production for such merchandise were the invoice unit values stated in Deutsche marks plus the costs of packing as invoiced.
IT IS FURTHER STIPULATED AND AGREED that the appeals herein may be submitted on this stipulation.
On the agreed facts I find the cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were the invoice unit values stated in deutschemarks, plus the costs of packing, as invoiced.
Judgment will be entered accordingly.